     Case 8-20-72407-reg        Doc 135     Filed 12/01/20     Entered 12/01/20 09:15:11




                                AMENDED SECURED DEBT


This analysis has been prepared by the several Debtors at the direction of the Hon. Robert E.
Grossman and is intended to be for informational purposes only. The Debtors make no
admissions by the statement contained herein and the information is not admissible as evidence
in any of the Debtors’ cases pursuant to FRE 408. The Debtors refer to the following; Flushing
Landmark Realty L.L.C.; Lucky Star-Deer Park, LLC; Victoria Towers Development Corp.;
Queen Elizabeth Realty Corp.; and Jeffrey Wu (the “Debtors”).


FLUSHING LANDMARK REALTY L.L.L.C (20-73302-reg)

41-60 Main Street LLC approximately $136,000,000
The Debtor believes that this is a spreader mortgage also secured by an interest in Lucky Star-
Deer Park and certain units of Victoria Towers. In addition, 41-60 Main Street LLC held a
security interest in an entity referred to as “Wu Towers.” Wu Towers is identified as Block
5121, Lots 1101 and 1102 in Queens County. This parcel was conveyed back to 41-60 Main
Street LLC. The creditor advised that a credit of $5 million was applied when the Wu Towers
property was deeded to an affiliation of the lender.

LUCKY STAR-DEER PARK LLC (20-73301-reg)

41-60 Main Street LLC approximately $96,000,000
The Debtor believes that this is a spreader mortgage also secured by an interest in Flushing
Landmark Towers and Victoria Towers (and to some amount as to Wu Towers).

VICTORIA TOWERS DEVELOPMENT CORP. (20-73303-reg)

Sanford Avenue Partners LLC approximately $40,000,000 secured in the following units:
5B; 5C; 5D; 5F; 5G; 6B; 6C; 6D; 6F; 6G; 7F; 7G; 8A; 8B; 8C; 8D; 8E; 8F; 8G; 9G; 10A; 10C;
10D; 10E; 10F; 11C; 11E; 12C; 12D; 12F; 13C; 13D; 13E; 15B; 15C; 15D; 15E; 16C; 16E; 17C;
20A; 20B; 20C; 20D; 20E; 21H; 21I; 21J and 21K.

41-60 Main Street LLC approximately $96,000,000 secured in the following units: 5F; 6B; 6F;
7F; 8A; 11E; 13D; 15B; 15D; 15E; 20A; 20B; 20C; 20D; 20E. The Debtor believes that this is a
spreader mortgage also secured by an interest in Flushing Landmark Towers, Lucky Star-Deer
Park (and as to some amount as to Wu Towers). To the extent that the units referenced herein
are also secured to Sanford Avenue Partners LLC, the Debtor believes that Sanford Avenue
Partners LLC is in a first priority petition as to the common units.

American Chengyi approximately $25,000,000 secured in the following units (in a junior
position): 5B; 5C; 5D; 5G; 6C; 6D; 6G; 7G; 8B; 8C; 8D; 8E; 8F; 9G; 10A; 10C; 10D; 10E; 10F;
11C; 12C; 12D; 12F; 13C; 13E; 15C; 16C; 17C; 21H; 21I; 21J and 21K.
     Case 8-20-72407-reg       Doc 135    Filed 12/01/20     Entered 12/01/20 09:15:11




QUEEN ELIZABETH REALTY CORP. (20-73327-reg)

Bank of America approximately $20,000,000 secured in the real property commonly known as
68-80 Elizabeth Street, New York, New York

LANDMARK PORTFOLIO MEZZ LLC

Landmark Portfolio Mezz LLC (“Landmark”) is owed approximately $15,300,000, plus accrued
interest. Mint Kyaw, a/k/a Jeffrey Wu, believes that Landmark holds a security interest in the
stock of Queen Elizabeth Realty Corp. and that Jeffrey Wu is the one hundred (100%) owner of
the stock in Queen Elizabeth Realty Corp.

Landmark also holds a security interest in the stock of Lucky Star-Deer Park Mezz LLC, a
debtor before this Court; the stock of Flushing Landmark Towers Mezz LLC, a debtor before this
Court; and Victoria Towers Mezz LLC, a debtor before this Court.
